Citation Nr: 0722187	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-21 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a skin condition, to 
include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion










INTRODUCTION

The veteran had active military service from January 1969 to 
August 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision.


FINDING OF FACT

The evidence fails to show that the veteran has a skin 
condition that was caused by herbicide exposure or was 
incurred in or aggravated by the veteran's time in service.


CONCLUSION OF LAW

Criteria for service connection for a skin condition, to 
include as due to herbicide exposure, have not been met. 38 
U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

Service connection may be granted on a presumptive basis for 
certain diseases associated with exposure to certain 
herbicide agents, even though there is no record of such 
disease during service, if they manifest to a compensable 
degree anytime after service, in a veteran who had active 
military, naval, or air service for at least 90 days, during 
the period beginning on January 9, 1962 and ending on May 7, 
1975, in the Republic of Vietnam, including the waters 
offshore, and other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be 
rebutted by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  

The diseases which are covered by this presumption are: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; chronic 
lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The veteran served in the Republic of Vietnam, and therefore 
is presumed to have been exposed to herbicides such as Agent 
Orange; however, he does not have a disability which is 
presumptively linked to herbicide exposure.  The veteran 
claims to have a skin condition which he believes was caused 
by his exposure to herbicides.  However, the only skin 
condition the veteran has been diagnosed with is psoriasis, 
which is not amongst the diseases which are presumptively 
associated with herbicide exposure under 38 C.F.R. § 
3.309(e). 

Service medical records contain no records of any complaints 
of, or treatment for, any skin condition while the veteran 
was in service.  VA treatment records also contain no record 
of any complaint of, or treatment for, any skin condition.  
The only evidence that the veteran even has a skin condition 
came in April 2004 letter written by a VA nurse practitioner 
which stated that the veteran has psoriasis as revealed in 
his Agent Orange registry examination.  No details are 
provided in the letter regarding a nexus between the 
psoriasis and the veteran's time in service, and this was the 
first and only medical indication of a skin condition in the 
veteran's medical records. 

Absent any relevant findings in service or for decades after 
service, and indeed, no contention of ongoing symptomatolgy 
since service, as well as no competent evidence linking 
psoriasis to service in general or herbicide exposure in 
particular, a basis upon which to grant service connection 
for skin disability first documented in 2004, has not been 
presented.  

In reaching this decision, the Board notes that the veteran 
is not shown to be competent to provide a medical opinion 
regarding the diagnosis or etiology of any disability, and 
therefore, his contentions that the claimed disability is due 
to service and/or herbicide exposure does not constitute 
competent evidence of that relationship.  


II. Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by a letter 
dated in June 2003.  Further, proper consideration was given 
to all new evidence submitted after the July 2003 rating 
decision.  This is evident by the full consideration 
indicated in the August 2004 supplemental statement of the 
case. 
 
VA treatment records have been obtained, as have service 
medical records.  Additionally, the veteran was offered the 
opportunity for a hearing before the Board, but he declined.  
The veteran was not specifically examined in connection with 
this claim, but this is unnecessary since as indicated above, 
the evidence in its entirety does not indicate the claimed 
disability may be associated with service.  
  
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
light of the denial of the veteran's claim, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for a skin condition is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


